Judgment, Supreme Court, New York County (Harold Tomp*189kins, J.), entered October 18, 2002, striking defendant Mann’s answer and declaring plaintiff to have performed its contractual obligations to its client, thereby entitling it to a lien against the first $1,035,000 recovered by said defendant from her former employer, defendant First Union National Bank, plus out-of-pocket expenses, unanimously affirmed, without costs.
The court properly exercised its discretion in striking the answer and affixing the lien based on defendant Mann’s willful failure to comply with numerous disclosure orders (CPLR 3126; Emanuel v Broadway Mall Props., 293 AD2d 708 [2002]; Ortiz v Weaver, 188 AD2d 290 [1992]). Concur—Rosenberger, J.P., Lerner, Friedman and Marlow, JJ.